DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of Group I, Claims 1-16 in the reply filed on November 12, 2020 is acknowledged.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1, 3-6 and 13-16 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Sekiguchi et al. (US 2011/0172477 A1).
Regarding Claim 1, Sekiguchi et al. reference discloses a system for producing olefins and/or dienes, the system comprising: 
a reaction zone configured for thermally cracking a C1-C4 hydrocarbon-containing feed and producing a cracked hydrocarbon effluent containing methane and a mixture of C2-C4 olefins and paraffins (Figure 1, numerals 11 and 1 and Figure 3, ethane, steam and thermal cracking reactor and Paragraph [0021]-[0022] and Examples 1-5, Tables 1-6), wherein a conversion of hydrocarbons in the hydrocarbon containing feed is in a range from about 10 mol % to 70 mol % (Parintended use); and 
a dehydrogenation reaction zone configured for receiving an entirety of the cracked hydrocarbon effluent, without intermediate componential separators, and for dehydrogenating the cracked hydrocarbon effluent, producing a dehydrogenated hydrocarbon effluent containing additional (Figure 1, numeral 12/13 and 3 and Figure 3, Fixed bed reactor or fluidized bed reactor and Examples 1-5 and Tables 1-6 and Paragraphs [0029]-[0031] – the whole amount of cold fraction is supplied as it is to the catalytic reaction unit 3 without applying a purification treatment thereto and subjected to a catalytic conversion reaction same as claimed dehydrogenation reaction zone).
Regarding Claim 3, Sekiguchi et al. reference discloses the system of claim 1, wherein the reaction zone further comprises a pyrolysis reactor, wherein the cracked hydrocarbon effluent recovered from the pyrolysis reactor is at a temperature in a range from about 550°C to about 725°C (Figures 1 and 3, numeral 1 and thermal cracking reactor, the temperature range of the cracked hydrocarbon effluent is process limitation and does not add any additional structure to the apparatus of Sekiguchi et al.).
Regarding Claim 4, Sekiguchi et al. reference discloses the system of claim 3, further comprising a second heat exchanger configured for cooling the cracked hydrocarbon effluent to a temperature in a range from about 500°C to about 650°C prior to the dehydrogenation reaction zone (Figure 1, numeral 2 and Figure 3, coolers, Paragraphs [0027], [0028] and Examples 1-5).
Regarding Claim 5, Sekiguchi et al. reference discloses the system of claim 1, further comprising a separator configured for separating the dehydrogenated effluent into one or more fractions selected from a hydrogen fraction, a methane fraction, a C2 fraction, an ethylene fraction, an ethane fraction, a C3 fraction, a propylene fraction, a propane fraction, a C4 fraction, a butadiene fraction, a butene fraction, a butane fraction, and a C5+ containing fraction (Figure 1, numeral 4, 15, 16, 17 , and 18 and Figure 3, pressure-keeping recovery unit or recovery unit and Paragraph [0075]).
Regarding Claim 6, Sekiguchi et al. reference discloses the system of claim 1, the reaction zone is operated at a coil outlet temperature greater than a feed inlet temperature of the dehydrogenation reaction zone (Paragraphs [0027]-[0028] – the ethane-cracked gas is cooled to 600oC or less).

a convection zone of a pyrolysis reactor configured for heating a hydrocarbon feedstock comprising one or more C1-C4 hydrocarbons, and forming a heated hydrocarbon mixture (Paragraph [0020] – convection unit); 
a radiant zone of pyrolysis reactor configured for thermally cracking a C1-C4 hydrocarbon-containing feed and producing a cracked hydrocarbon effluent containing methane and a mixture of C2-C4 olefins and paraffins (Figure 1, numerals 11 and 1 and Figure 3, ethane, steam and thermal cracking reactor and Paragraph [0021]-[0022] and Examples 1-5, Tables 1-6), wherein the cracked hydrocarbon effluent recovered from the pyrolysis reactor is at a temperature in a range from about 550°C to about 725°C (Paragraph [0021]); and 
a dehydrogenation reaction zone configured for receiving an entirety of the cracked hydrocarbon effluent, without intermediate componential separators, and for dehydrogenating the cracked hydrocarbon effluent, producing a dehydrogenated hydrocarbon effluent containing additional olefins and/or dienes (Figure 1, numeral 12/13 and 3 and Figure 3, Fixed bed reactor or fluidized bed reactor and Examples 1-5 and Tables 1-6 and Paragraphs [0029]-[0031] – the whole amount of cold fraction is supplied as it is to the catalytic reaction unit 3 without applying a purification treatment thereto and subjected to a catalytic conversion reaction same as claimed dehydrogenation reaction zone); 
a heat exchanger configured for cooling the cracked hydrocarbon effluent to a temperature in a range from about 500°C to about 650°C a dehydrogenation reaction zone configured for receiving an entirety of the cracked hydrocarbon effluent, without intermediate componential separators, and for dehydrogenating for dehydrogenating the cracked hydrocarbon effluent, producing a dehydrogenated (Figure 1, numeral 2 and Figure 3, coolers, Paragraphs [0027], [0028] and Examples 1-5); and
a separator configured for separating the dehydrogenated effluent into one or more fractions selected from a hydrogen fraction, a methane fraction, a C2 fraction, an ethylene fraction, an ethane fraction, a C3 fraction, a propylene fraction, a propane fraction, a C4 fraction, a butadiene fraction, a butene fraction, a butane fraction, and a C5+ containing fraction (Figure 1, numeral 4, 15, 16, 17 , and 18 and Figure 3, pressure-keeping recovery unit or recovery unit and Paragraph [0075]).
Regarding Claim 14, Sekiguchi et al. reference discloses the system of claim 13, wherein the feedstock comprises n-butane (intended use), the system further comprising a controller configured for controlling a conversion of the hydrocarbon feedstock to olefins and/or dienes in a range from about 40 mol % to 60 mol % (Paragraphs [0028], [0031], [0044], [0072], and [0088] – inherently has a controller for controlling i.e. the cooling temperature, the reaction temperature; thus, controlling the conversion of the hydrocarbon feedstock to the olefins and/or dienes).
Regarding Claim 15, Sekiguchi et al. reference discloses the system of claim 13, wherein the hydrocarbon feedstock comprises propane (intended use), the system further comprising a controller configured for controlling a conversion of the hydrocarbon feedstock to olefins and/or dienes in a range from about 25 mol % to 40 mol (Paragraphs [0028], [0031], [0044], [0072], and [0088] – inherently has a controller for controlling i.e. the cooling temperature, the reaction temperature; thus, controlling the conversion of the hydrocarbon feedstock to the olefins and/or dienes).
Regarding Claim 16, Sekiguchi et al. reference discloses the system of claim 13, wherein the radiant zone is operated at a coil outlet temperature greater than a feed inlet temperature of the dehydrogenation reaction zone 660°C to about 725°C (Figures 1 and 3, numeral 1 and thermal cracking reactor, the temperature range of the cracked hydrocarbon effluent is process limitation and does not add any additional structure to the apparatus of Sekiguchi et al.).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim 2 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sekiguchi et al. (US 2011/0172477 A1).
(Paragraph [0020]). Sekiguchi et al. also discloses a cooler for cooling the thermal cracking effluent (Figure 1, numeral 2 and Figure 3, coolers); therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to use the cooler of Sekiguchi et al. as the preheater to direct heat exchange with the C1-C4 hydrocarbon containing feed since it was known in the art to preheat/heat exchange the feed with the product effluent from an exothermic reaction. 
Claims 7-12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sekiguchi et al. (US 2011/0172477 A1) in view of Gartside et al. (US Patent No. 5,866,745).
Regarding Claim 7, Sekiguchi et al. reference discloses a system for producing olefins and/or dienes, the system comprising: 
a pyrolysis reactor configured for thermally cracking a C1-C4 hydrocarbon-containing feed and producing a cracked hydrocarbon effluent containing methane and a mixture of C2-C4 olefins and paraffins (Figure 1, numerals 11 and 1 and Figure 3, ethane, steam and thermal cracking reactor and Paragraph [0021]-[0022] and Examples 1-5, Tables 1-6), wherein a conversion of hydrocarbons in the hydrocarbon containing feed is in a range from about 10 mol % to 70 mol % (Parintended use); and 
a dehydrogenation reaction zone configured for receiving an entirety of the cracked hydrocarbon effluent, without intermediate componential separators, and for dehydrogenating the cracked hydrocarbon effluent, producing a dehydrogenated hydrocarbon effluent containing additional olefins and/or dienes (Figure 1, numeral 12/13 and 3 and Figure 3, Fixed bed reactor or fluidized bed reactor and Examples 1-5 and Tables 1-6 and Paragraphs [0029]-[0031] – the whole amount of cold fraction is supplied as it is to the catalytic reaction unit 3 without applying a purification treatment thereto and subjected to a catalytic conversion reaction same as claimed dehydrogenation reaction zone); and
a separator configured for separating the dehydrogenated effluent into one or more fractions selected from a hydrogen fraction, a methane fraction, a C2 fraction, an ethylene fraction, an ethane fraction, a C3 fraction, a propylene fraction, a propane fraction, a C4 fraction, a butadiene fraction, a butene fraction, a butane fraction, and a C5+ containing fraction (Figure 1, numeral 4, 15, 16, 17 , and 18 and Figure 3, pressure-keeping recovery unit or recovery unit and Paragraph [0075]).
However, Sekiguchi et al. does not disclose a convection zone, a mixer and a radiant zone.
Gartside et al. reference discloses a system and method for thermal cracking for producing olefins in pyrolysis reactor wherein the system comprising 
a convection zone of a pyrolysis reactor configured for heating a hydrocarbon feedstock comprising one or more C1-C4 hydrocarbons, and forming a heated hydrocarbon mixture (Figure, numerals 12 – hydrocarbon, 14 – convection zone and Column 5, Lines 27-32); 
a mixer configured for mixing the heated hydrocarbon mixture with steam and forming a mixed feedstock having a steam to hydrocarbon ratio in a range from 0.04 to 0.2 (Figure, numerals 16 – steam; the pyrolysis of Gartside et al. inherently has a mixer for mixing heated hydrocarbon and steam together and Column 5, Lines 32-35; the steam to hydrocarbon ratio is intended use); 
a radiant zone of the pyrolysis reactor configured for reacting the mixed feedstock and producing a cracked hydrocarbon effluent containing methane and a mixture of olefins and paraffins (Figure, numerals 18 and 20 and Column 5, Lines 35-40). 
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to the pyrolysis reactor as taught by Gartside et al., since Gartside et al. states at column 1, lines 14-64 that such a modification would lower the hydrocarbon pressure and reduce the carburization rate of the pyrolysis coils and produce higher selectivity.
(intended use), the system further comprising a controller configured for controlling a conversion of the hydrocarbon feedstock to olefins and/or dienes in a range from about 40 mol % to 60 mol % (Sekiguchi et al. – Paragraphs [0028], [0031], [0044], [0072], and [0088] – inherently has a controller for controlling i.e. the cooling temperature, the reaction temperature; thus, controlling the conversion of the hydrocarbon feedstock to the olefins and/or dienes).
Regarding Claim 9, Sekiguchi et al. and Gartside et al. references disclose the system of claim 7, wherein the hydrocarbon feedstock comprises propane (intended use), the system further comprising a controller configured for controlling a conversion of the hydrocarbon feedstock to olefins and/or dienes in a range from about 25 mol % to 40 mol (Sekiguchi et al. – Paragraphs [0028], [0031], [0044], [0072], and [0088] – inherently has a controller for controlling i.e. the cooling temperature, the reaction temperature; thus, controlling the conversion of the hydrocarbon feedstock to the olefins and/or dienes).
Regarding Claim 10, Sekiguchi et al. and Gartside et al. references disclose the system of claim 7, wherein the radiant zone is operated at a coil outlet temperature greater than a feed inlet temperature of the dehydrogenation reaction zone 660°C to about 725°C (Sekiguchi et al. - Figures 1 and 3, numeral 1 and thermal cracking reactor, the temperature range of the cracked hydrocarbon effluent is process limitation and does not add any additional structure to the apparatus of Sekiguchi et al.).
Regarding Claim 11, Sekiguchi et al. and Gartside et al. references disclose the system of claim 7, wherein the cracked hydrocarbon effluent recovered from the pyrolysis reactor is at a temperature in a range from about 550°C to about 725°C (Sekiguchi et al. – Paragraph [0021]).
Regarding Claim 12, Sekiguchi et al. and Gartside et al. references disclose the system of claim 11, further comprising a heat exchanger configured for cooling the cracked hydrocarbon effluent to a (Sekiguchi et al. - Figure 1, numeral 2 and Figure 3, coolers, Paragraphs [0027], [0028] and Examples 1-5).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HUY-TRAM NGUYEN whose telephone number is (571)270-3167.  The examiner can normally be reached on M-W, 7:00am - 3pm, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Walter Griffin can be reached on 571-272-1447.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/HUY TRAM NGUYEN/               Examiner, Art Unit 1774